Citation Nr: 0001782	
Decision Date: 01/21/00    Archive Date: 01/28/00

DOCKET NO.  96-00 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an increase in a 10 percent rating for a 
right knee disability.

2.  Entitlement to an increase in a 10 percent rating for a 
left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from December 1988 to April 
1991.  He appeals to the Board of Veterans' Appeals (Board) 
from an RO decision which denied an increase in a 10 percent 
rating for a right knee disability and an increase in a 10 
percent rating for a left knee disability.

By way of background, a June 1995 RO decision proposed to 
reduce, to 0 percent, 10 percent ratings which were assigned 
for both knees; the reduction was carried out by a September 
1995 decision; an October 1997 RO decision restored the 10 
percent ratings for both knees; and the veteran thereafter 
continued to appeal for ratings higher than 10 percent for 
both knees.


FINDINGS OF FACT

1.  The veteran's right knee disability includes 
chondromalacia and is manifested by minimal or no limitation 
of motion (motion was full on the last examination), 
crepitation on motion, no instability, and subjective 
complaints of increased symptoms during flare-ups.

2.  The veteran's left knee disability includes 
chondromalacia and is manifested by minimal or no limitation 
of motion (motion was full on the last examination), 
crepitation on motion, slight instability, and subjective 
complaints of increased symptoms during flare-ups.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
right knee disability have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Code 5257, 5260, 5261 (1999).

2.  The criteria for a rating in excess of 10 percent for a 
left knee disability have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Code 5257, 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from December 1988 to April 
1991.  During service he had bilateral knee complaints.  A 
diagnostic arthroscopy of the right knee in March 1990 showed 
synovitis and chondromalacia of the patella.  He was 
medically discharged from service, with severance pay, in 
April 1991 for a bilateral knee disorder described as 
chondromalacia patella, retropatellar pain syndrome, 
synovitis, and arthrosis.

On an August 1991 VA examination, the diagnoses included 
chondromalacia patella, retropatellar pain syndrome, and 
synovitis of both knees, right worse than left.

In September 1991, the RO granted service connection for 
chondromalacia of the right and left knees, each knee rated 
10 percent.  

On a June 1995 VA examination, the veteran reported 
persistent right knee pain and a frequent giving way of the 
left knee.  Both knees had range of motion from 0 to 140 
degrees.  There was no instability, swelling, or tenderness 
of the knees.  X-rays of the right knee were negative.  The 
diagnoses included arthralgias of the knees of unknown cause.

The veteran testified at a hearing at the RO in January 1996.  
He indicated he was a full-time student and also had a full-
time job.  He described situations (running, prolonged 
standing, etc.) which caused pain, fatigue, instability, and 
swelling of his knees.  He said his main problem with his 
knees was instability, not limitation of motion.  A friend of 
the veteran testified that the veteran continued to have knee 
problems. 

On a November 1996 VA examination, the veteran complained of 
chronic knee pain, more so on the right.  He said he had 
occasional right knee instability.  Examination showed that 
range of motion of both knees was 0 to 135 degrees, with no 
instability, muscle atrophy, or joint effusion.  He had 
crepitus of the knees on flexion and extension.  The 
diagnoses included chronic strain of the knee joints.

On a September 1997 VA examination, the veteran reported 
chronic knee pain, particularly on the right, aggravated by 
walking up stairs, driving a car, and changes in the weather.  
He reported that his  right knee felt unstable.  Examination 
showed range of motion of both knees of 0 to 130 degrees, 
with no instability, muscle atrophy, or joint effusion.  He 
had crepitation of the knees on flexion and extension.  X-
rays of both knees were normal.  The diagnosis was chronic 
strain of the knee joints.

On a July 1999 VA knee examination, the veteran reported 
pain, weakness, and occasional stiffness of the right knee.  
He said he had no swelling, heat, or redness, but had slight 
instability without locking.  He reported that there was 
fatigability and lack of endurance.  The veteran reported he 
had daily flare-ups of right knee symptoms which last 12 
hours.  The examiner said he did not see the veteran during a 
flare-up, but estimated further limitation of motion of the 
right knee would be 20 percent.  The veteran said he had less 
pain with his left knee and very little weakness and only 
occasional stiffness.  He said there was no swelling, heat, 
redness, giving way, or locking.  He reported that there was 
slight fatigability and lack of endurance of the left knee.  
The veteran reported he had flare-ups of left knee symptoms 
once a week that lasted for 2 hours.  The examiner said he 
did not see the veteran during a flare-up, but estimated 
further limitation of motion of the left knee would be 10 
percent.  Physical examination of both knees showed they had 
range of motion from 0 to 140 degrees with crepitation.  
There was no instability of the right knee and slight 
instability of the left knee.  X-rays of the knees were 
normal.  The diagnoses included chondromalacia of both knees 
with slight instability of the left knee.

II.  Analysis

The veteran's claims for an increase in a 10 percent rating 
for a right knee disability, and an increase in a 10 percent 
rating for a left knee disability, are well grounded, meaning 
plausible.  The RO has properly developed the evidence, and 
there is no further VA duty to assist the veteran with his 
claims.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnotic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight and 20 percent 
when moderate.  38 C.F.R. § 4.71a, Code 5257.

Limitation of flexion of a leg is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
and 20 percent when limited to 30 degrees.  38 C.F.R. 
§ 4.71a, Code 5260.

Limitation of extension of a leg is rated 0 percent when 
limited to 5 degrees, 10 percent when limited to 10 degrees, 
and 20 percent when limited to 15 degrees.  38 C.F.R. 
§ 4.71a, Code 5261.

Standard range of motion of a knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.  The 1995 VA examination showed both knees had range of 
motion of 0 degrees to 140 degrees; the 1996 VA examination 
showed both knees had range of motion of 0 degrees to 135 
degrees; the 1997 VA examination showed both knees had range 
of motion of 0 degrees to 130 degrees; and the latest VA 
examinaiton in 1999 showed both knees had range of motion of 
0 degrees to 140 degrees.  In sum, the veteran objectively 
has had full extension of both knees and minimal or no 
limitation of flexion of both knees; motion was full on the 
latest examination.  Such findings do not support even a 
compensable rating for either knee under Codes 5260 and 5261.  
At the latest examination the veteran gave a subjective 
history of flare-ups of knee symptoms, and the doctor 
attempted to estimate the degree of additional limitation of 
motion during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, 8 Vet.App. 202 (1995).  Such an estimate is purely 
conjectural under the circumstances of this case, 
particularly since no visible pain behavior or other 
objective signs of pain were noted when the veteran performed 
knee motion during the examination.  See 38 C.F.R. § 4.40.  
While the veteran may have some additional symptoms on use of 
the knees or during flare-ups, there is no credible evidence 
that such results in additional limitation of motion to the 
extent required for a compensable rating for either knee 
under the criteria of Codes 5260 and 5261.

As to Code 5257, concerning recurrent subluxation or lateral 
instability of the knees, the 1995, 1996, and 1997 VA 
examinations showed both knees were stable; the 1999 VA 
examination noted the right knee was stable and there was 
slight instability of the left knee.  The medical findings 
support only a 10 percent rating for the left knee (slight 
instability) and a noncompensable rating for the right knee 
(no instability) under the criteria of Code 5257.

X-rays of both knees are normal; the veteran does not have 
arthritis of either knee.  Thus legal authority concerning 
dual ratings for a knee, when there is both arthritis and 
instability, is not applicable in this case.  See VA General 
Counsel's opinions, VAOPGCPREC 9-98 and 23-97.

The Board finds that the preponderance of the evidence is 
against the claims for an increase in the current 10 percent 
rating for the right knee disability and the current 10 
percent rating for the left knee disability.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the claims 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).



ORDER

An increased rating for a right knee disability is denied.

An increased rating for a left knee disability is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

